        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MATLOSZ,                                      :
         Plaintiff,                                   :       CIVIL ACTION
                                                      :       NO. 2:20-cv-05027
               v.                                     :
                                                      :
LIBERTY COCA-COLA BEVERAGES, LLC,                     :
And TEAMSTERS LOCAL UNION NO. 830,                    :
          Defendants.                                 :


          TEAMSTERS LOCAL UNION NO. 830’S MEMORANDUM OF LAW
                 IN SUPPORT OF ITS MOTION TO DISMISS

I.     INTRODUCTION

       Plaintiff, Michael Matlosz (“Matlosz” or “Plaintiff”), a member of Defendant Teamsters

Local Union No. 830 (the “Union”), has brought this action against the Union, as well as against

Liberty Coca-Cola Beverages, LLC (“Liberty”) (the Union and Liberty, collectively the

“Defendants”). In his Complaint, Matlosz makes numerous allegations against the Union. The

Union has filed the instant Motion to Dismiss because none of those allegations amount to a valid

claim under any law. As such, the allegations against the Union should be dismissed in their

entirety for failing to state a claim for which relief may be granted.

II.    STATEMENT OF FACTS1

       The Union is the exclusive bargaining representative of employees who work in Liberty’s

facilities in the City of Philadelphia, Pennsylvania. On April 15, 2018, Liberty and the Union

entered into a collective bargaining agreement (“CBA”) which sets forth the terms and conditions



1
  For purposes of this motion only, the Union assumes, as it must in a Rule 12(b)(6) motion, that
the well-plead allegations of Plaintiff are true. Fed. R. Civ. P. 12(b)(6). Nothing in this statement
of facts should be construed as an admission on the part of the Union to any claim or fact raised in
the Complaint.
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 2 of 10




of employment of the employees who are employed by Liberty and represented by the Union. A

copy of the CBA is attached to this Motion as Exhibit A.2

       On or about August 9, 1999, Matlosz was hired as a service truck driver by Liberty, a job

which requires a commercial driver’s license (“CDL”). (Complaint ¶¶15, 19) Matlosz

subsequently developed a problem with his vision. (Complaint ¶17) Due to the loss of his vision,

his CDL was rescinded. (Complaint ¶18) Because he could no longer work as a driver, Liberty

reassigned Matlosz to vending services, a job which did not require a CDL. (Complaint ¶19)

       Under Article 30, Section 9(a), of the CBA (Exhibit A, p. 50), vending services positions

are put up for bid every six months. In other words, every six months, Liberty’s employees are

allowed to submit bids for every vending services job, and those jobs are awarded on the basis of

seniority. In or around April 2019, Liberty informed Matlosz that a more senior employee had

successfully bid on his vending services position and thus that job was no longer available to him.

(Complaint ¶21) Matlosz alleges that Liberty “expected [him] to work on trucks” which he could

not do because of his visual impairments. (Complaint ¶¶22-23)3 Liberty subsequently terminated

Matlosz’s employment because he was unable to drive a truck. (Complaint ¶26)




2
  While generally courts will only consider the allegations in the complaint and its exhibits in
deciding a 12(b)(6) motion, it may also consider documents that are “integral to or explicitly
relied upon in the complaint,” In re Burlington Coat Factory, 114 F.3d 1410, 1426 (3d Cir.
1997), as well as “undisputedly authentic document[s]” that the plaintiff’s claims are based upon.
PBGC v. White Consol. Industries, 998 F.2d 1192, 1196 (3d Cir. 1993). Because Matlosz’s terms
and conditions of employment were governed by the CBA and because the options available to
the Union in its representation of Matlosz are defined by the CBA, the CBA is integral to the
allegations set forth in the Complaint. The Complaint also explicitly relies upon the CBA when it
refers to that legal document in paragraph 16, and to the grievance and arbitration procedure in
the CBA in paragraph 37.
3
  Although it is not pled in the Complaint and thus outside the scope of this Motion, Liberty also
offered Matlosz other positions that did not require a CDL. Matlosz turned down those
alternative positions because he wanted to stay in the vending services job.
                                                2
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 3 of 10




       The CBA contains a grievance and arbitration procedure to resolve any “grievance or

dispute arising under the terms of” the CBA. (Exhibit A, p. 35) The grievance procedure contains

several steps which culminates with “final and binding” arbitration. (Exhibit A, p. 36) After he

was terminated, Matlosz asked Glenn Fulcher, Vice President of the Union, about his termination

and specifically whether Liberty was permitted to allow a senior employee to take his vending

services job in light of his right of accommodation for his disability. (Complaint, ¶27) According

to Matlosz, Fulcher consulted with the Union’s counsel and informed Matlosz that the Union could

not assist him because “seniority trumps disability.” (Complaint, ¶27)



III.   ARGUMENT
       A.      Legal Standard

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The applicable

inquiry under 12(b)(6) is well-settled. Such a motion will only be properly granted when, taking

all factual allegations and inferences drawn therefrom as true, the moving party is entitled to

judgment as a matter of law. Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990).

The burden is on the moving party to show that no claim has been stated. Johnsrud v. Carter, 620

F.2d 29, 33 (3d Cir. 1980). Courts must accept all well-pleaded allegations in the complaint as true

and draw all reasonable inferences in favor of the non-moving party. See Scheuer v. Rhodes, 416

U.S. 232, 236 (1974), abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982).

However, courts are not required to credit bald assertions or legal conclusions improperly alleged

in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See In re Burlington Coat Factory

Sec. Litig., 114 F.3d 1410, 1429 (3d Cir. 1997); Kassner v. 2nd Ave. Delicatessen, 496 F.3d 229,

237 (2nd Cir. 2007).

                                                 3
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 4 of 10




       Simply, a complaint must “set out ‘sufficient factual matter’ to show that the claim is

facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal,

supra). If it fails to do so, the defendant is entitled to the affirmative defense provided by Rule

12(b)(6). The Union submits that the Complaint does not state any claim against it upon which

relief can be granted and so the Union is entitled to relief under Rule 12(b)(6).



       B.      The Union’s Justifiably Exercised its Discretion Not to Contest Matlosz’s
               Discharge

       To establish a prima facie case under the ADA, a plaintiff must show that he is: (1) a

qualified individual with a disability, and that he (2) has suffered an adverse action by the

defendant because of that disability. See Eshelman v. Agere Sys., Inc. 554 F.3d 426, 433 (3d Cir.

2009); Turner v. Hershey Chocolate USA, 440 F.3d 604, 611 (3d Cir. 2006); Akin v. York Cty.

Prison, No. 1:09-CV-02484, 2010 WL 2342502, at *4 (M.D. Pa. June 8, 2010). Once a plaintiff

establishes a prima facie case, the burden shifts to the defendant to articulate a legitimate, non-

discriminatory reason for the adverse action. See McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802–05 (1973), Akin, 2010 WL 2342502, at *4. The plaintiff then bears the burden of

establishing that this proffered reason is a pretext for discrimination. Id.

       The Union is not the employer. It cannot decide which assignments are given to employees

or decide whether to terminate employees’ employment. Indeed, under the CBA, those decisions

are expressly reserved for the employer, Liberty. (Exhibit A, p. 23) The only avenue for the Union

to contest Liberty’s job assignment or termination decision is through the grievance and arbitration

procedure in Article 23 of the CBA. (Exhibit A, pp. 35-37) Thus, to prevail on its claim against




                                                  4
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 5 of 10




the Union, Plaintiff must establish that the Union decided not to pursue a grievance and arbitrate

that grievance on his behalf because of his disability.4

       Although a labor union owes a duty of fair representation to the employees it represents is

well established that a union has “has broad discretion in its decision whether and how to pursue

an employee's grievance against an employer.” Raczkowski v. Empire Kosher Poultry, 185 Fed.

Appx. 117, 118 (3d Cir. 2006) (citing Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry,

494 U.S. 558, 567-68 (1990)); Seborowski v. Pittsburgh Press Co., 188 F.3d 163, 168-169 (3d Cir.

1999). “The mere refusal of a union to take a complaint to arbitration does not establish a breach

of duty, even if the member’s claim was meritorious. “ Findley v. Jones Motor Freight Div.

Allegheny Corp., 639 F.2d 953, 958 (3d Cir. 1981). A union only breaches its duty of fair

representation to a bargaining unit member for not taking a grievance to arbitration if it does so

arbitrarily, discriminatorily, or in bad faith. Vaca v. Sipes, 386 U.S. 171, 190 (1967); Air Line

Pilots Ass’n v. O’Neill, 499 U.S. 65, 67 (1991). An act by the Union is considered arbitrary only

if it “can be fairly characterized as so far outside a wide range of reasonableness that it is wholly

irrational or arbitrary.” Raczkowski, 185 Fed. Appx at 118 (citing Marquez v. Screen Actors Guild,

Inc., 525 U.S. 33, 45 (1998)); Air Line Pilots Ass’n, 499 U.S. at 67; Wilkins v. ABF Freight

Systems, Inc., No. 03-6610, 2005 WL 2271866, 7 (E.D.Pa. 2005). “The same high threshold

applies for bad faith, in which a plaintiff must prove fraud, deceit or dishonesty on the part of the

union.” Morris v. United Steel Workers of America Local 4889, 08-3398, 2010 WL 933807, 6

(E.D. Pa. 2010) (citing Amalgamated Ass'n. of St., Elec. Ry. & Motor Coach Employees of Am. v.




4
 The Complaint also makes no mention of the fact that Matlosz could have filed a grievance
himself even if the Union declined to do so on his behalf. Matlosz, however, never filed his own
grievance. His entire argument that the Union violated his rights is based on the premise that it
should have taken a step that he was unwilling to do for himself.
                                                  5
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 6 of 10




Lockridge, 403 U.S. 274, 299 (1971)). A union acts in a discriminatory manner by treating an

employee differently “because of an ‘irrelevant and invidious' distinction.” Morris, 2010 WL

933807, 6 (citing Peterson v. Lehigh Valley Dist. Council, United Bhd. of Carpenters & Joiners,

676 F.2d 81, 87 (3d Cir.1982)).

       It is not enough to demonstrate that “the union committed a mistake in the prosecution of

a grievance, nor it is sufficient to show negligence or poor judgment on the union’s part.”

Bellesfield v. RCA Communications, Inc., 675 F. Supp. 952, 955-956 (D. N.J. 1987). “Even a

union decision that is ultimately wrong is not a breach of its fair representation duty unless that

decision is so unreasonable that it is ‘without rational basis or explanation.’” Raczkowski, 185

Fed. Appx. at 118 (3d Cir.2006) (citing Marquez, 525 U.S. at 46).

       Furthermore, because the grievance procedure is limited to disputes over the terms of the

CBA (see Exhibit A, p. 35), Plaintiff would have to establish that Liberty’s actions violated the

CBA and that Union nevertheless decided not to pursue the matter in the grievance procedure

because of his disability. The Complaint simply does not plead the facts necessary to establish

such a claim. See Dubose v. Dist. 1199C, Nat. Union of Hosp. & Health Care Employees,

AFSCME, AFL-CIO, 105 F. Supp. 2d 403, 415 n. 14 (E.D. Pa. 2000) (allegations that “pertain

solely to the failure of the Union to file a timely grievance on behalf of [the Employee]” are not

sufficient to establish a violation of the ADA.)

       The closest Plaintiff comes to pleading an actual ADA claim against the Union is when

he alleges that Mr. Fulcher told him that “seniority trumps disability.” (Complaint, ¶27) In U.S.

Airways, Inc. v. Barnett, 535 U.S. 391 (2002), the Supreme Court ruled that an employer that has

an established system based on seniority to fill jobs, is not required under the ADA to make

special exceptions to that system to accommodate a disability. As the Court ruled: “it would not



                                                   6
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 7 of 10




be reasonable in the run of cases that the assignment in question trump the rules of a seniority

system.” US Airways, Inc., 535 U.S. at 403. The Court noted that there was nothing in the ADA

to suggest that Congress intended to undermine established seniority systems and thus a

“showing of violation of the rules of a seniority system is by itself ordinarily sufficient” to

dismiss an ADA claim. 535 U.S. at 405.

       In other words, Fulcher’s statement that “seniority trumps disability” (Complaint, ¶27) is

a fair summary of the applicable law and actually paraphrases the above-quoted line from the US

Airways Supreme Court majority opinion. More importantly, Fulcher’s decision, after consulting

with legal counsel about the likelihood of success under that law, was a sound use of the Union’s

discretion whether to pursue a grievance on behalf of Matlosz. Indeed, rather than establishing that

the Union made its decision based on a bias against Matlosz for his disability, by quoting Fulcher’s

statement that “seniority trumps disability,” the Complaint makes clear the Union’s decision was

based on a non-discriminatory legal analysis.



       C.      Breach of Duty of Fair Representation Claims (Counts II and III)

               1.       Both PA Common Law Duty of Fair Representation and “Fiduciary
                        Duty” under PA law are preempted by LMRA

       The National Labor Relations Act (“NLRA”), 29 U.S.C. §151 et. seq., provides a remedy

for employees who are represented by a union to claim that the union breached its duty of fair

representation. That remedy is either filing an unfair labor practice charge with the National Labor

Relations Board (“NLRB”) or filing a private lawsuit against the union under a section 301 of the

Act, 29 U.S.C. §185.5



5
 Although the language of section 301 only refers to lawsuits for breach of collective bargaining
agreements, the Supreme Court has recognized that the statute also provides a federal cause of
                                                  7
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 8 of 10




       Counts II and III of the Complaint alleged that the Union either breached the duty of fair

representation under Pennsylvania common law, or the fiduciary duty that a union owes its

members under Pennsylvania common law. The breach of duty cause of action asserted in each of

those counts is preempted by the NLRA. “State law claims are ‘presumptively preempted by the

NLRA [National Labor Relations Act] when they concern conduct that is actually or even arguably

either protected or prohibited by the NLRA.’” Kilpatrick v. Sheet Metal Workers Int'l Ass'n Local

Union No. 19, No. CIV. A. 96-4862, 1996 WL 635691, at *5 (E.D. Pa. Oct. 30, 1996) (quoting

Pennsylvania Nurses Ass'n v. Pennsylvania State Education Ass'n, 90 F.3d 797, 801 (3d Cir.

1996)). Indeed, courts have held that claims based on an alleged breach of a state-law fiduciary

duty theory or a common law duty of fair representation are preempted by the NLRA. See

Kilpatrick, 1996 WL 635691, at *6 (concluding common law fiduciary duty preempted by NLRA);

Fischer v. United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers

Int'l Union, No. 17-CV-174-WMC, 2017 WL 4712228, at *2 (W.D. Wis. Oct. 18, 2017) (Noting

that federal circuit courts have regularly concluded that “state-law claims against labor unions are

preempted by the NLRA if they attempt to impose a duty of fair representation.”).6

       Thus, as a matter of law, the claims raised in Counts II and III against the Union are

preempted by federal law.




action for breaches of the duty of fair representation (whether or not there is a formal labor
contract) imposed by the NLRA. Amalgamated Ass'n of Street, Elec. Ry. & Motor Coach
Employees v. Lockridge, 403 U.S. 274, 299 (1971) (“[B]reach of a union's duty of fair
representation [is] judicially cognizable ...whether or not the lawsuit [is] bottomed on a collective
agreement.").
6
  The case cited by Plaintiff in the Complaint, Case v. Hazelton Area Educ. Support Personnel
Ass’n, 928 A.2d 1154, 1158 (Pa. Commw. Ct. 2007), involved employees employed by a public
school district. The NLRA only applies to private-sector employees. See 29 U.S.C. §152(2)
(excluding “any State or political subdivision thereof” from the definition of “employer” under
the NLRA). Thus, that case, unlike the instant matter, did not raise any preemption issue.
                                                 8
         Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 9 of 10




                2.      Any Claim that the Union Breached Its Duty of Fair Representation is
                        Untimely

         Either an NLRB charge claiming a breach of the duty of fair representation or a private

lawsuit under section 301 must be commenced within six months of the date of the union’s alleged

violation. 29 U.S.C. §160(b); DelCostello v. Int'l Bhd. of Teamsters, 462 U.S. 151, 169–70 (1983)

(adopting the six-month statute of limitations for unfair labor practice charges as the limitations

period for claims of breach of duty of fair representation in section 301 lawsuits).

         The Complaint alleges that Matlosz was terminated on May 17, 2019. Complaint ¶26.

Under the CBA, the request to arbitrate a discharge must be made “within fifteen (15) working

days from the date of the discharge or it shall not be subject to arbitration.” (Exhibit A, p. 36) Thus,

any alleged breach by the Union for not arbitrating the discharge occurred on or about June 10,

2019.7

         This lawsuit was filed on October 9, 2020, fifteen months after the Union’s alleged breach.

Because the alleged breach of the duty of fair representation occurred more than six months prior

to the commencement of this lawsuit, any assertion of such claims under the federal statute would

be untimely. To the extent Counts II or III may be characterized as an attempt to plead a cause of

action under federal law for an alleged breach of the duty of fair representation, any such claim

should thus be dismissed.




7
  Although Liberty runs a seven day operation, we have calculate this date by assuming that five
calendar days is one calendar week. Three weeks from May 17, 2019 is Friday, June 7, 2020. We
then added advanced the count by another week-day, to Monday, June 10, 2020, to account for
the occurrence of the Memorial Day holiday during that three calendar week period.
                                                   9
        Case 2:20-cv-05027-RBS Document 6-1 Filed 12/10/20 Page 10 of 10




                3.      The Union Did Not Breach Its Duty of Fair Representation

        In the alternative, even if Plaintiff were able to get past the preemption and untimeliness of

his duty of fair representation claim, the facts alleged in the Complaint cannot establish that the

Union violated its duty of fair representation. As noted above in Part III.B. of this Brief, the

standard used to evaluate whether a union violated the ADA in its representation of a bargaining

unit member incorporates an analysis of whether the union violated its duty of fair representation

towards that individual. Thus, for the same reasons in Part III.B. of this Brief that establish the

Union did not violate the ADA in its handling of Matlosz’s grievance, also establish that the Union

did not violate its duty of fair representation.



IV.     CONCLUSION

        For the foregoing reasons Defendant Union respectfully requests that Plaintiff’s Complaint

be dismissed with prejudice in its entirety.

                                                   Respectfully submitted,

                                                   CLEARY, JOSEM & TRIGIANI, LLP

                                                   BY:    /s/ Jeremy E. Meyer____________
                                                          JEREMY E. MEYER
                                                          Constitution Place
                                                          325 Chestnut Street, Suite 200
                                                          Philadelphia, PA 19106
                                                          (215) 735-9099
                                                          Attorney for Defendant Union
Dated: December 10, 2020




                                                     10
